3 So.3d 1270 (2009)
Raymond L. KING, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4232.
District Court of Appeal of Florida, Fifth District.
March 6, 2009.
Raymond L. King, Lake Butler, pro se.
No Appearance for Appellee.
PER CURIAM.
The trial court's order summarily denying King's Rule 3.800(a) motion seeking additional jail time credit is affirmed without prejudice to King's right to file a facially sufficient Rule 3.800(a) motion. See Hinkel v. State, 937 So.2d 1201 (Fla. 5th DCA 2006).
AFFIRMED.
PALMER, C.J., EVANDER and COHEN, JJ., concur.